                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-01036-PAB-MEH

LUKE IRVIN CHRISCO,

      Plaintiff,

v.

RICHARD F. RAEMISCH, Executive Director, Colorado Department of Corrections,
MS. KRAKOW, MHP, SCCF,
DR. RICHARD MALEY, SCCF MHP,
DONALD GIBSON, SCCF MHP,
MS. SPEARING, SCCF MHP, and
C.O. KEYS, SCCF,

      Defendants.


                                   MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

       This matter comes before the Court on the Stipulated Motion for an
Administrative Stay Toward a Settlement Between the Parties [Docket No. 115],
wherein plaintiff requested a “70-day stay . . . for the purpose of working out a
settlement.” Docket No. 115 at 2, ¶ 5. On February 15, 2019, defendants filed a status
report stating that they have rejected plaintiff’s settlement offer. Docket No. 124 at 2,
¶ 3. Accordingly, it is

       ORDERED that the Stipulated Motion for an Administrative Stay Toward a
Settlement Between the Parties [Docket No. 115] is DENIED as moot.

      DATED March 5, 2019.
